Citation Nr: 1818982	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, July 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claims were remanded by the Board in January 2015 for additional development.

The issues of service connection for a left foot disability, right foot disability, left ankle disability, right ankle disability, right knee disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability.

2.  PTSD is manifested by chronic sleep impairment, disturbances in motivation and mood, constricted affect, and some social isolation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The Board finds that the competent evidence is against a finding that the Veteran has a current left knee disability.  Private treatment records dated October 2007 reflect complaints of bilateral knee pain.  VA records from April 2011 also show a history of bilateral knee pain.  However, the treating physician noted that there was no demonstrable pathology in the left knee.  In addition, x-rays from January 2011 and September 2015 showed normal findings.  Indeed, there is no diagnosis of a left knee condition reflected in any treatment records going back to 2005.

Moreover, VA records from January 2016 recorded full range of motion in the left knee without the presence of pain.  Therefore, there is no indication that the pain reported by the Veteran results in any functional loss.  As a result, that pain alone cannot be considered a disability.  Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) ("disability" in VA regulations is generally associated with the veteran's inability to perform certain acts); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (stating that pain must affect some aspect of the normal working movements of the body in order to constitute functional loss).

As noted below, additional development is necessary with regard to the Veteran's service treatment records.  However, those records, which would date from 1987 to 1991, would have no bearing on whether a current disability is present for the purposes of service connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294, n.4 (2013) (a determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 30 percent rating for PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

A portion of the Veteran's symptoms are contemplated under the currently assigned 30 percent rating.  For example, one of the Veteran's most consistent complaints was sleep difficulty and nightmares.  See June 2011 VA records; September 2011 VA examination; April 2012 VA records; April 2013 VA records; October 2013 VA records; December 2014 VA records; September 2015 VA records; October 2016 VA examination.

Other symptoms are consistent with a 50 percent rating, such as constricted affect.  See January 2014 through March 2015 VA records; September 2015 VA records; January 2016 VA records; April 2016 VA records.

The Veteran also had varying degrees of depression and other mood disturbances.  At times, his mood was upbeat or euthymic.  See June 2011 VA records; December 2011 VA records; October 2012 VA records; January 2016 VA records; April 2016 VA records.  For a significant period, it was mildly depressed.  See December 2012 through November 2014 VA records.  In other instances, it was manifested by more overt symptomatology, including frustration or irritability.  See May 2011 VA records; September 2011 VA examination; July 2012 VA records; December 2014 VA records; May 2015 VA records; September 2015 VA records.

The criteria for the 30 percent rating include "depressed mood," whereas the 50 percent rating criteria contemplate "disturbances in motivation and mood."  In assessing where the Veteran falls on this spectrum, the evidence includes some specific reactions from the Veteran which are informative.  In June 2011, the Veteran described going to a party but leaving after a few minutes due to anxiety and preferring to be by himself.  He also described obtaining a gym membership but talking himself out of participating in many of the activities, as they would remind him of what he could not do.  He had also been contemplated a trip to Panama, which was the location of his underlying PTSD trauma.  In December 2011, he called off that trip due to anxiety and "snapped" at the travel agent.  He reported going into "isolation mode" and feeling bad for several days afterward.  In April 2016, he reportedly made threatening comments to his attorney and had other aggressive outbursts.

In light of this evidence, as well as additional records which reflect limited social contact and a preference for isolation, and when resolving any doubts in the Veteran's favor, the Board finds that his mood disturbances, social impairment, and overall level of symptomatology approximate the criteria for the 50 percent rating.  38 C.F.R. §§ 4.3, 4.7 (2017).

A higher 70 percent rating is not warranted.  At no time did the Veteran demonstrate suicidal ideation, obsessional rituals which interfered with routine activities, illogical speech, a near-continuous panic or depression, or any of the other example criteria listed for the 70 percent rating.  As discussed above, his symptoms primarily fluctuated between levels corresponding to the 30 or 50 percent level of impairment.  The evidence also reflects his satisfactory participation in college-level coursework.  See June 2013 VA records; May 2014 VA records; January 2016 VA records.  There is no indication of any significant deficiencies in this area, or any other difficulty adapting to work-like settings.

The Veteran's records include Global Assessment of Functioning (GAF) scores.  These scores represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  They were employed as part of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association ("DSM-IV").

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  VA determined that the DSM-5 applies to claims such as this one which were certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  Given that the DSM-5 abandoned the GAF scale and that VA formally adopted the DSM-5, "the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies."  Golden v. Shulkin, No. 16-1208, -- Vet. App. - (February 23, 2018).  Therefore, those scores will not be addressed.

ORDER

Service connection for a left knee disability is denied.

An initial 50 percent rating for PTSD is granted.


REMAND

Additional development is required for the Veteran's remaining service connection claims.  In the January 2015 remand, the Board instructed that, if appropriate action to obtain the Veteran's service treatment records were taken and no records were produced, the AOJ must make a formal finding that the those records are unavailable and further efforts would be futile.  The AOJ was also instructed to provide the Veteran and his representative with proper notice regarding these missing records.

Although the AOJ made an additional attempt to obtain the records, no formal finding was completed and no notice was provided to the Veteran.  The Veteran's representative identified these deficiencies as reversible error, and they must be corrected.

The Veteran was provided with a VA examination in May 2016 regarding his left and right ankles.  This examination is insufficient as the examiner does not adequately address the Veteran's statements regarding in-service injuries, which are entitled to special consideration because he served in combat.  See  38 U.S.C. § 1154(b).   The examiner also did not discuss findings of chronic bilateral degenerative changes noted on a January 2014 x-ray.

The Veteran's TDIU claim is intertwined with these pending service connection claims.  He should also be afforded the opportunity to submit a VA Form 21-8940.

Accordingly, these matters are REMANDED for the following action:

1.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist, or that further efforts to obtain those records would be futile, make a formal finding to that effect.

2.  Provide the Veteran and his representative with notice regarding unavailable service treatment records in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Notify him that the completion and return of this form is important to his claim for a TDIU.

4.  Forward the claims file to the May 2016 VA ankle examiner for a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left and/or right ankle disability that is etiologically related to his period of active service from December 1987 to December 1991.

In providing this supplemental opinion, the examiner must address the January 2014 VA x-ray findings which looked "good as far as bony structures and joints," but also noted chronic degenerative changes bilaterally.

In providing the supplemental opinion, the examiner must also accept the statements made by the Veteran during his May 2016 VA examination regarding his in-service ankle injuries.  However, if there is clear evidence to rebut those statements, the examiner must explain why.

The examiner should note that the Veteran is service-connected for sleep apnea, chronic sinusitis, a lumbar spine condition, a cervical spine condition, residuals of a bunionectomy of the left foot, hypertension, bilateral pes planus, chronic laryngitis, allergic rhinitis, vitiligo, tension headaches, left ankle strain, tinnitus, bilateral retinopathy, bilateral knee conditions, bilateral lower extremity radiculopathy, left upper extremity radiculopathy, right shoulder strain, left hip strain, chronic prostatitis, atypical chest pain, a trunk scar, and erectile dysfunction.

The examiner must provide a complete explanation for all opinions.  If the examiner is unable to render the requested opinion without resorting to speculation, he must state whether there is inadequate factual information, whether the question falls beyond the knowledge of the examiner, whether the question falls beyond the scope of the medical community, or another reason.

If the May 2016 VA examiner is unavailable, then forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that an in-person examination is required, one must be scheduled.

5.  Following completion of the above, readjudicate the Veteran's claims for service connection for a left foot disability, right foot disability, left ankle disability, right ankle disability, right knee disability, and a TDIU.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issues to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


